DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
	What specific algorithm  “causes the controller 30 to perform one or more steps, operations, processes, procedures and/or the like described herein for tracking the phase of a quantum object within a quantum system and causing the adjustment of the phase of one or more manipulation sources and/or signal(s) generated thereby” as disclcosed in specification paragraph [0086]?  

The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written description- Lack of Algorithm for  identifying, by a controller corresponding to a quantum system a phase update trigger for a particular quantum object…, determining, by the controller, a location and transport effect on a phase of the particular quantum object … and determining, by the controller, an interaction time phase of the particular quantum object.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2161.01 I discloses:
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (underline not added)
	
MPEP 2161.01 I  further discloses:

examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.(underline added)


Claim 11 explicitly discloses “the controller comprising at least one processing element and at least one memory including computer program code, the at least one - 42 -AttyDktNo: 066849/535936 H216746 LEGAL02/39451133v1memory and the computer program code configured to, with the processing element, cause the controller to at least”. 
Claims 1 and 11 disclose “identifying, by a controller corresponding to a quantum system, a phase update trigger for a particular quantum object”, “determining, by the controller, a location and transport effect on a phase of the particular quantum object” and “determining, by the controller, an interaction time phase of the particular quantum object”.
The examiner submits the controller in claims 1 and 11 would contain at least one processing element and the computer program code configured to, with the processing element, cause the controller to perform the claimed operations.
Paragraph [0086] and figure 8 describe the exemplary controller.
Paragraph [0086] discloses “the controller 30 may comprise various controller elements including processing elements 805” and “the processing elements 805 may comprise… microprocessors, coprocessing entities… other processing devices and/or circuitry, and/or the like. [sic] and/or controllers”.
The examiner submits the controller would encompass microprocessors. 
The definition of a microprocessor is any of a type of miniature electronic device that contains the arithmetic, logic, and control circuitry necessary to perform the functions of a digital computer's central processing unit. In effect, this kind of integrated circuit can interpret and execute program instructions as well as handle arithmetic operations. (https://www.britannica.com/technology/microprocessor)
One skilled in the art would understand "microprocessor" to mean a general purpose computer (i.e. “off the shelf”), or a central processing unit ("CPU").
The claimed the “controller” structure, alone, is not sufficient structure to perform the functions in claims 1 and 11. 
The examiner submits “identifying, by a controller corresponding to a quantum system, a phase update trigger for a particular quantum object”, “determining, by the controller, a location and transport effect on a phase of the particular quantum object” and  “determining, by the controller, an interaction time phase of the particular quantum object” is not a typical function of an “off the shelf” computer and would require additional programming (i.e. an algorithm) for the computer to implement the above claim limitation. Paragraph [0086] discloses, “[i]n an example embodiment, execution of at least a portion of the computer program code stored in the memory 810 (e.g., by a processing element 805) causes the controller 30 to perform one or more steps, operations, processes, procedures and/or the like described herein”.
	The specification, as filed, fails to disclose a specific algorithm for performing “identifying, by a controller corresponding to a quantum system, a phase update trigger for a particular quantum object”, “determining, by the controller, a location and transport effect on a phase of the particular quantum object” and  “determining, by the controller, an interaction time phase of the particular quantum object” on an “off the shelf”  microprocessor. Moreover, the controller, described in element 30 in figure 1, and figure 8  are essentially black boxes that identify a phase update trigger for a particular quantum object and determine a location and transport effect on a phase of the particular quantum object and determining an interaction time phase of the particular quantum object.

Therefore, since the applicant fails to disclose a specific algorithm for “identifying, by a controller corresponding to a quantum system, a phase update trigger for a particular quantum object”, “determining, by the controller, a location and transport effect on a phase of the particular quantum object” and  “determining, by the controller, an interaction time phase of the particular quantum object”, the examiner submits the applicant has not provided disclosure in sufficient detail to demonstrate to one of ordinary skill in the art the inventor possessed the invention. 

Lack of Enablement  for “identifying, by a controller corresponding to a quantum system, a phase update trigger for a particular quantum object”, “determining, by the controller, a location and transport effect on a phase of the particular quantum object” and  “determining, by the controller, an interaction time phase of the particular quantum object” using a microprocessor
Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Wands Factors
Breadth of claims:

Claim 11 explicitly discloses “the controller comprising at least one processing element and at least one memory including computer program code, the at least one - 42 -AttyDktNo: 066849/535936 H216746 LEGAL02/39451133v1memory and the computer program code configured to, with the processing element, cause the controller to at least”. 
Claims 1 and 11 disclose “identifying, by a controller corresponding to a quantum system, a phase update trigger for a particular quantum object”, “determining, by the controller, a location and transport effect on a phase of the particular quantum object” and “determining, by the controller, an interaction time phase of the particular quantum object”.
The examiner submits the controller in claims 1 and 11 would contain at least one processing element and the computer program code configured to, with the processing element, cause the controller to perform the claimed operations.
Paragraph [0086] and figure 8 describe the exemplary controller.
Paragraph [0086] discloses “the controller 30 may comprise various controller elements including processing elements 805” and “the processing elements 805 may comprise… microprocessors, coprocessing entities… other processing devices and/or circuitry, and/or the like. [sic] and/or controllers”.
The examiner submits the controller would encompass microprocessors. 
The definition of a microprocessor is any of a type of miniature electronic device that contains the arithmetic, logic, and control circuitry necessary to perform the functions of a digital computer's central processing unit. In effect, this kind of integrated circuit can interpret and execute program instructions as well as handle arithmetic operations. (https://www.britannica.com/technology/microprocessor)
One skilled in the art would understand "microprocessor" to mean a general purpose computer (i.e. “off the shelf”), or a central processing unit ("CPU").
The claimed the “controller” structure, alone, is not sufficient structure to perform the functions in claims 1 and 11. 
The examiner submits “identifying, by a controller corresponding to a quantum system, a phase update trigger for a particular quantum object” “determining, by the controller, a location and transport effect on a phase of the particular quantum object” and  “determining, by the controller, an interaction time phase of the particular quantum object” is not a typical function of an “off the shelf” computer and would require additional programming (i.e. an algorithm) for the computer to implement the above claim limitation. Paragraph [0086] discloses, “[i]n an example embodiment, execution of at least a portion of the computer program code stored in the memory 810 (e.g., by a processing element 805) causes the controller 30 to perform one or more steps, operations, processes, procedures and/or the like described herein”.
	The specification, as filed, fails to disclose a specific algorithm for performing “identifying, by a controller corresponding to a quantum system, a phase update trigger for a particular quantum object” “determining, by the controller, a location and transport effect on a phase of the particular quantum object” and  “determining, by the controller, an interaction time phase of the particular quantum object” on an “off the shelf”  microprocessor.
	MPEP 2164.06(c) II discloses “an examining guideline to generally follow is to challenge the sufficiency of disclosures that fail to include the programmed steps, algorithms or procedures that the computer performs necessary to produce the claimed function” (underline added).  In this case,  the specification, as filed, fails to disclose a specific algorithm for the microprocessor to perform the claimed functions of “identifying, by a controller corresponding to a quantum system, a phase update trigger for a particular quantum object” “determining, by the controller, a location and transport effect on a phase of the particular quantum object” and  “determining, by the controller, an interaction time phase of the particular quantum object”.

Nature of the Invention 
Quantum computing is very challenging. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, though, we want the qubits to strongly interact with one another so we can process the information; we also need to be able to control the system from the outside, and eventually read out the qubits so we can find the result of our computation. It is very challenging to build a quantum system that satisfies all of these desiderata.

Therefore, since the specification does not disclose an algorithm for “identifying, by a controller corresponding to a quantum system, a phase update trigger for a particular quantum object”, “determining, by the controller, a location and transport effect on a phase of the particular quantum object” and  “determining, by the controller, an interaction time phase of the particular quantum object”,  one of ordinary skill in the art would not be able to make and use the full scope of the claimed invention without undue experimentation, the examiner finds the currents claims lack an enabling disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817